t c memo united_states tax_court leonard a gross petitioner v commissioner of internal revenue respondent docket no filed date leonard a gross pro_se james p thurston for respondent memorandum opinion gerber judge respondent moved for partial summary_judgment on the question of whether we have jurisdiction over petitioner's tax_year respondent in the notice_of_deficiency in this case mailed date august notice determined section excise_tax deficiencies and sec_6651 additions to tax for failure_to_file excise_tax returns for the taxable years and about months prior to mailing the august notice respondent issued a notice_of_deficiency for petitioner's taxable_year the prior notice mailed on date february notice contained a determination of an income_tax deficiency and accuracy-related_penalty under sec_6662 for petitioner's tax_year petitioner questioned the validity of the august notice in his petition filed in this case the excise_tax and income_tax deficiencies both arise from certain transactions involving petitioner's pension_plan ie transfers deemed by respondent to be taxable_distributions of income to petitioner and to be prohibited_transactions to which an excise_tax is applicable rule b provides that a motion for summary_judgment shall be granted if the pleadings show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law 85_tc_527 the moving party bears the burden of proving that there section references are to the internal_revenue_code as amended and in effect for the period under consideration rule references are to this court's rules_of_practice and procedure this case and the case petitioned from the february notice have been consolidated for purposes of trial briefing and opinion petitioner although given time to respond to respondent's partial summary_judgment motion failed to do so is no genuine issue of material fact 85_tc_267 naftel v commissioner supra pincite the facts are viewed in a light most favorable to the nonmoving party 79_tc_340 the facts necessary to consider the question presented are contained in pleadings and other documents in the record and are not controverted we must consider whether respondent was entitled to mail petitioner a second notice_of_deficiency concerning petitioner's taxable_year if respondent was not entitled to do so then the august notice would not be valid as to petitioner's tax_year and this court would not possess jurisdiction over the excise_tax deficiency sec_6213 84_tc_248 questions of jurisdiction must be decided whenever it appears that we may not have jurisdiction 35_tc_177 sec_6212 in pertinent part provides that if the commissioner mailed to the taxpayer a notice_of_deficiency as provided in subsection a and the taxpayer files a petition with the tax_court the commissioner shall have no right to determine any additional deficiency of chapter tax for the same taxable_year we have interpreted the prohibition in sec_6212 as not applying to deficiencies based on two different taxes based on two separate returns 64_tc_713 involving corporate_income_tax and withholding_tax where the same corporation was the withholding_agent 1_tc_865 income excess profits and unjust enrichment tax affd on this issue 140_f2d_277 4th cir towe v commissioner tcmemo_1992_689 income_tax and gift_tax see also 75_f2d_966 2d cir transferee_liability of a corporation and individual income_tax affg 22_bta_639 the purpose of sec_6212 is to prevent repetitious litigation with respect to the same tax for the same year s-k liquidating co v commissioner supra pincite in this case the notices of deficiency each concern a different type of tax_liability which would emanate from different returns and concern taxable periods that are defined differently although the income_tax and excise_tax deficiencies are based on the same underlying factual premise transfers to petitioner from his pension_plan they are distinct the issuance of notices of deficiency by respondent is governed by sec_6212 that statutory provision restricts respondent from determining an additional deficiency in income_tax or of chapter tax for the same taxable_year respondent determined an income_tax deficiency for in the february notice and an excise_tax deficiency for in the august notice respondent did not determine an additional deficiency for in either the income or excise_tax the second notice for was therefore not prohibited under sec_6212 liability for sec_4975 excise_tax is reported on form_5330 whereas liability for individual income_tax is reported on form_1040 or some variation thereof income_tax with certain exceptions not pertinent here is generally reported on an annual calendar or fiscal_year basis a report on form_5330 is required for each taxable_year of the disqualified_person that a prohibited_transaction exists in the taxable_period as defined in sec_4975 sec_54_6011-1 pension excise_tax regs sec_4975 defines the term taxable_period as the period beginning with the date on which the prohibited_transaction occurs and ending on the earliest of the date of mailing the notice_of_deficiency the date of assessment or the date on which the prohibited_transaction is corrected accordingly although income and excise_tax returns are both filed annually the taxable_period for excise_tax is variable and generally unlike the period for income_tax purposes finally the income_tax and the excise_tax attributable to prohibited_transactions are imposed for inherently different purposes in view of the foregoing we find that respondent was not prohibited from issuing a notice_of_deficiency determining that petitioner is liable for excise_tax under sec_4975 for even though petitioner had already received a notice_of_deficiency determining that he was liable for an income_tax deficiency for because respondent was not prohibited from issuing the notice_of_deficiency in this case and petitioner timely petitioned for a redetermination we have jurisdiction to consider and resolve the parties' controversy for all years including to reflect the foregoing an order will be issued granting respondent's motion for partial summary_judgment in the consolidated case filed in response to the february notice respondent moved to amend the answer to allege that the excise_tax be considered along with the income_tax deficiency in that case respondent it appears moved to include the excise_tax in the consolidated case if the partial summary_judgment motion was unsuccessful due to the granting of respondent's partial summary_judgment motion respondent's motion to amend the answer in the consolidated case will be denied
